DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10003465. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9948625. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9948625. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over
Jane Elizabeth Nordholt et al. (US 20130101121) hereinafter Nordholt in view of
Steve Slater US 20110307695 (hereinafter Slater). 
As per claim 1, Nordholt teaches: A method, comprising:
generating a shared symmetric key to begin a communication session among a
group of users by a first user (“For a group of N user devices, each of the N user devices gets keys from QKD with a trusted authority. One of the N user devices is designated group leader. The group leader generates a group key and derives the encryption key K(j, i) for each other member of the group (or, alternatively, uses its encryption key K(i, j) for the other member of the group). For each other member of the group, the group leader encrypts the group key using the appropriate encryption key
and sends the encrypted group key to the other member. The other member decrypts the group key using its encryption key K(j, i) (or, alternatively, derives and uses the encryption key K(i, j) of the group leader). The members of the group then use the group key as a shared session key to encrypt and decrypt messages for secure communication within the group” Nordholt: para.206).
distributing, by the first user, the generated shared symmetric key to each user in
the group of users (“For each other member of the group, the group leader encrypts the
group key using the appropriate encryption key and sends the encrypted group key to
the other member. The other member decrypts the group key using its encryption key
K(j, i) (or, alternatively, derives and uses the encryption key K(i, j) of the group leader).
The members of the group then use the group key as a shared session key to encrypt
and decrypt messages for secure communication within the group” Nordholt: para.206).
communicating within the communication session among a group of users,
Wherein each user encrypts a message to the group of users to be distributed through
the communication session using the generated shared symmetric key (Nordholt discloses a method wherein a group leader uses his/her own encryption key in a communication session as a shared group key and sends the shared group key to the members of the group in the communication session. Wherein (“The members of the group then use the group key as a shared session key to encrypt and decrypt messages for secure communication within the group ” Nordholt:  para.206).
each user decrypts a message received from the communication session
using the generated shared symmetric key (“The members of the group then use the
group key as a shared session key to encrypt and decrypt messages for secure
communication within the group” Nordholt: para.206).
Nordholt does not explicitly teach: a shared symmetric key; however, Slater disclose a symmetric key being a shared key (wherein members of a group use a symmetric key as the shared key. Slater: para130).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordholt by incorporating Slater to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and could be applied to secure the communication in an efficient manner while creating flexibility for automatically adding users to the group.
As per claim 3, the rejection of claim 1 is incorporated herein. Nordholt does not
explicitly teach; however, Slater discloses: changing users within the group of users to reform the communication session among a new group of users comprises:
generating a new shared symmetric key by the first user (“As each user joins the group, a new public key is generated from keys of the each of the users in the group and the public key is shared with each member of the group prior to use of the key for encrypting a message, such as the case in Diffie-Hellman technique. Because the public key is generated from the unique private keys and public keys of each user in the group, any unique private key belonging to a user in the group can be used to decrypt the message which is encrypted with the public key” Slater: para.130).
distributing, by the first user, the generated new shared symmetric key to each user in
the new group of users (“keys of the each of the users in the group and the public key is
shared with each member of the group prior to use of the key for encrypting a message”
Slater: para.130).
communicating to the communication session among a new group of users,
wherein each user encrypts a message to the new group of users to be distributed
through the communication session using the generated new shared symmetric key
(“Because the public key is generated from the unique private keys and public keys of
each user in the group, any unique private key belonging to a user in the group can be
used to decrypt the message which is encrypted with the public key” Slater: para.130);
each user decrypts a message received from the communication session using
the generated new shared symmetric key (“Because the public key is generated from
the unique private keys and public keys of each user in the group, any unique private
key belonging to a user in the group can be used to decrypt the message which is
encrypted with the public key” Slater: para.130).

shared key.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nordholt in view of Slater and further in view of Christian Gehrmann et al. US 20150195261 (Gehrmann).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Nordholt and Slater does not teach; however, Gehrmann discloses: additional users are added to the communication session when the first user distributes to the additional users the generated shared symmetric key (“In GKMP, one of the group members acts as controller node and uses an asymmetric encryption algorithm, which assumes the possession of a certificate of each group member, to distribute to each member in a communication session a symmetric key which is unique for each group member and which is shared between the controller node and each member in the group. In addition, the controller generates a shared session group key that is used to protect the communication between the participants of the session. Re-keying, when members are added and removed from the group, is then performed by the controller with the help of the shared symmetric keys and/or the session group key.” Gehrmann: para. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nordholt and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493